UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2118



HERBERT MCKINNEY; HUBERT MCKINNEY,

                                           Plaintiffs - Appellants,

          versus


UNITED STATES DEPARTMENT OF LABOR, Secretary,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Joseph Robert Goodwin, District
Judge. (CA-95-160-5)


Submitted:   March 7, 2000                 Decided:   March 17, 2000


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore R. Dues, Jr., Charleston, West Virginia, for Appellants.
Rebecca A. Betts, United States Attorney, Michael L. Keller,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert and Hubert McKinney appeal the district court’s order

granting partial summary judgment to Defendant.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See McKinney v. United States Dep’t of Labor, No. CA-95-

160-5 (S.D.W. Va. Mar. 25, 1996).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2